Title: From Thomas Jefferson to Francis Eppes, 19 December 1792
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Dec. 19. 1792.

I recieved yesterday yours of the 7th. I have been so many years without being able to think of my own affairs, or those of Mr. Wayles’s estate, or any thing but the drudgery of the day, that I am unable to give any direction about my part of the money which may be paid by Cary’s executor; except to put it into the hands of Mr. James Brown, merchant, Richmond, where it will be ready for those purposes which on my return in March I may find to have the justest claim on it. Indeed some thing may perhaps be necessary for me here; for tho’,  knowing the expence of packing, removing, winding up fag ends of affairs I have foreseen calls and endeavored to provide for them, I am far from being certain they may not be greater than my provision. I will thank you for information by the first post what will be my dividend of the whole sum from Carey, and what part of it the executor has engaged to pay in January.
With respect to the Jenny, I must get the favor of you to have her put to the Jack in your neighborhood this spring. This will give me time to look about me as to the best way of employing her in future.—The retreat of the D. of Brunswick is the principal news of the day.—Wheat at 113 cents.—Jack is well. My love to Mrs. Eppes & the family & am Dear Sir your affectionate friend & servt

Th: Jefferson

